Case 17-06641        Doc 39     Filed 12/05/18     Entered 12/05/18 14:00:57          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06641
         Richard M Armstrong
         Susanne M Armstrong
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/04/2017.

         2) The plan was confirmed on 07/07/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/05/2018.

         5) The case was dismissed on 09/14/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $32,515.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06641       Doc 39      Filed 12/05/18    Entered 12/05/18 14:00:57                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor             $8,880.00
         Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                    $8,880.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,500.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $488.40
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,988.40

 Attorney fees paid and disclosed by debtor:                $500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARMOR SYSTEMS CORP             Unsecured      1,007.36       1,007.36         1,007.36           0.00       0.00
 AT&T CORP                      Unsecured            NA         402.42           402.42           0.00       0.00
 DIRECTV                        Unsecured         215.00        215.91           215.91           0.00       0.00
 ECAST SETTLEMENT CORPORATION Unsecured        4,775.00       2,834.18         2,834.18        296.75        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured         656.00        656.29           656.29           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority          500.00        488.40           488.40        477.76        0.00
 ILLINOIS DEPT OF REVENUE       Unsecured            NA         111.50           111.50           0.00       0.00
 INTERNAL REVENUE SERVICE       Unsecured      3,862.07       3,862.07         3,862.07           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority       4,115.53       4,115.53         4,115.53      4,025.89        0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured         640.00        640.40           640.40           0.00       0.00
 JUNE PRODEHL RENZI & LYNCH LLC Unsecured      3,155.48       3,634.27         3,634.27           0.00       0.00
 LVNV FUNDING                   Unsecured            NA         363.68           363.68           0.00       0.00
 SANTANDER CONSUMER USA         Unsecured      2,343.00       3,264.83         3,264.83           0.00       0.00
 SANTANDER CONSUMER USA         Secured           365.00        365.00           365.00          91.20       0.00
 FMA ALLIANCE                   Unsecured         125.00           NA               NA            0.00       0.00
 FOREST RECOVERY SERVICES/M M O Unsecured      3,167.00            NA               NA            0.00       0.00
 ABC CREDIT & RECOVERY/CENTER Unsecured           358.00           NA               NA            0.00       0.00
 ALLIED INTERSTATE/FIFTH THIRD  Unsecured         149.00           NA               NA            0.00       0.00
 ATG CREDIT/NAPERVILLE RADIOLOG Unsecured         210.00           NA               NA            0.00       0.00
 ATHLETICO                      Unsecured         610.00           NA               NA            0.00       0.00
 CONVERGENT/COMCAST             Unsecured         483.00           NA               NA            0.00       0.00
 DISTINCTIVE FAMILY DENTAL      Unsecured          66.00           NA               NA            0.00       0.00
 EDWARD HEALTH VENTURES         Unsecured          78.36           NA               NA            0.00       0.00
 ENHANCED RECOVERY CO/SPRINT Unsecured            656.00           NA               NA            0.00       0.00
 GUARDIAN                       Unsecured      6,586.67            NA               NA            0.00       0.00
 CONSUMER PORTFOLIO             Unsecured      4,922.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-06641       Doc 39      Filed 12/05/18    Entered 12/05/18 14:00:57                   Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim         Claim         Principal       Int.
 Name                               Class   Scheduled        Asserted      Allowed          Paid          Paid
 MERCHANTS CREDIT GUIDE/MIDWE Unsecured           500.00             NA           NA              0.00        0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured           342.00             NA           NA              0.00        0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured           303.00             NA           NA              0.00        0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured           200.00             NA           NA              0.00        0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured           150.00             NA           NA              0.00        0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured           150.00             NA           NA              0.00        0.00
 MERCHANTS CREDIT GUIDE/EDWAR Unsecured            69.00             NA           NA              0.00        0.00
 MERCHANTS CREDIT GUIDE/MIDWE Unsecured            60.00             NA           NA              0.00        0.00
 NATIONWIDE CREDIT & COLLECTION Unsecured         398.62             NA           NA              0.00        0.00
 PORTFOLIO RECOVERY/HSBC        Unsecured         764.02             NA           NA              0.00        0.00
 UNITED SHOCKWAVE SERVICES      Unsecured      1,554.00              NA           NA              0.00        0.00
 SPECIALIZED LOAN SERVICING LLC Secured        9,630.52             0.00         0.00             0.00        0.00
 SPECIALIZED LOAN SERVICING LLC Secured             0.00            0.00         0.00             0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim            Principal                 Interest
                                                            Allowed                Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                   $0.00               $0.00
       Mortgage Arrearage                                     $0.00                   $0.00               $0.00
       Debt Secured by Vehicle                              $365.00                  $91.20               $0.00
       All Other Secured                                      $0.00                   $0.00               $0.00
 TOTAL SECURED:                                             $365.00                  $91.20               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00                   $0.00
        Domestic Support Ongoing                               $0.00              $0.00                   $0.00
        All Other Priority                                 $4,603.93          $4,503.65                   $0.00
 TOTAL PRIORITY:                                           $4,603.93          $4,503.65                   $0.00

 GENERAL UNSECURED PAYMENTS:                           $16,992.91               $296.75                   $0.00


 Disbursements:

        Expenses of Administration                              $3,988.40
        Disbursements to Creditors                              $4,891.60

 TOTAL DISBURSEMENTS :                                                                            $8,880.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-06641        Doc 39      Filed 12/05/18     Entered 12/05/18 14:00:57            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
